COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Beales and AtLee
            Argued at Richmond, Virginia
PUBLISHED




            TYRONE JACOBS
                                                                               OPINION BY
            v.     Record No. 0906-19-2                                 JUDGE RICHARD Y. ATLEE, JR.
                                                                            FEBRUARY 18, 2020
            GINA WILCOXSON


                             FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                           Phillip L. Hairston, Judge

                           Peter F. Bowen (Bowen, Clements & Favret, PLLC, on brief), for
                           appellant.

                           George B. Davis (Andrew T. Landrum; McGuire Woods LLP, on
                           brief), for appellee.


                   Tyrone Jacobs appeals the decision of the Circuit Court of the City of Richmond that

            granted Gina Wilcoxson a two-year protective order against him. Jacobs argues on appeal that

            the circuit court did not have jurisdiction over the case, which was an appeal from the juvenile

            and domestic relations district court (“JDR court”), because the JDR court’s decision to deny the

            protective order was not a final order for purposes of appeal to the circuit court. Because we

            conclude that the JDR court’s denial of the protective order was a final judgment for purposes of

            appeal, we affirm the decision of the circuit court.

                                                      I. BACKGROUND

                   Wilcoxson filed a petition in the JDR court for a family abuse protective order against

            Jacobs. On January 22, 2019, after an ex parte hearing, the JDR court issued Wilcoxson a

            preliminary protective order that prohibited Jacobs from contacting Wilcoxson and committing

            any acts of family abuse or criminal offenses against Wilcoxson.
         On February 5, 2019, fifteen days after the ex parte hearing, the JDR court conducted a

full hearing on the petition as required by Code § 16.1-253.1. The JDR court concluded that

Wilcoxson failed to prove her allegations of family abuse by a preponderance of the evidence,

and, as a result, it denied her petition for a protective order.1 Wilcoxson timely appealed the

decision to the circuit court.

         The circuit court heard the appeal on April 11, 2019. The circuit court determined

Wilcoxson had met her burden of proof and granted her a two-year protective order under Code

§ 16.1-279.

         Jacobs filed a motion to vacate, arguing that the circuit court did not have jurisdiction

over the appeal because the JDR court’s denial of a protective order was not an appealable order

under Code § 16.1-296. The circuit court denied Jacobs’ motion, and he now appeals to this

Court.

                                             II. ANALYSIS

         Statutory interpretation is a question of law we review de novo. Robinson v.

Commonwealth, 68 Va. App. 602, 606 (2018). When interpreting a statute, “our primary

objective is to ascertain and give effect to the legislative intent, which ‘is initially found in the

words of the statute itself.’” Chaffins v. Atl. Coast Pipeline, LLC, 293 Va. 564, 568 (2017)

(quoting Crown Cent. Petroleum Corp. v. Hill, 254 Va. 88, 91 (1997)). The proper course is “to

search out and follow the true intent of the legislature, and to adopt that sense of the words which

harmonizes best with the context, and promotes in the fullest manner the apparent policy and

objects of the legislature.” Smith v. Commonwealth, 66 Va. App. 382, 389 (2016) (quoting



         1
        The JDR record of proceedings indicates that the preliminary protective order was
denied on February 5, 2019. Both parties agree that this is incorrect; the JDR court granted the
preliminary protective order on January 22, 2019, and denied the protective order February 5,
2019. The rest of the record confirms this.
                                              -2-
Marshall v. Commonwealth, 58 Va. App. 210, 215 (2011)). Additionally, “the plain, obvious,

and rational meaning of a statute is always to be preferred to any curious, narrow, or strained

construction.” Id. at 388 (quoting Williams v. Commonwealth, 57 Va. App. 341, 351 (2010)).

       Code § 16.1-296(A) provides,

               From any final order or judgment of the juvenile court affecting
               the rights or interests of any person coming within its jurisdiction,
               an appeal may be taken to the circuit court within 10 days from the
               entry of a final judgment, order or conviction and shall be heard de
               novo. . . . Protective orders issued pursuant to § 16.1-279.1 in
               cases of family abuse . . . are final orders from which an appeal
               may be taken.

       Jacobs concedes that the denial of a protective order is a final judgment affecting the

rights and interests of Wilcoxson and that it would fit within the first sentence of the statute if not

for the language specifically referring to protective orders.2 He argues that the protective order

language in the last sentence limits the scope of the first sentence, thus limiting an appeal in

protective order cases to only those instances where a protective order is issued.

       We find, however, that it is more consistent with the language of Code § 16.1-296, and

thus the legislative intent, to harmonize the statute by viewing the protective order language as

expanding, rather than limiting, the scope of the statute. The first sentence of Code § 16.1-296

sets out the general rule that only final orders may be appealed. “A final order is one which

disposes of the whole subject, gives all the relief contemplated, . . . and leaves nothing to be done

in the cause save to superintend ministerially the execution of the order.” Minor v.




       2
         Jacobs made this concession at oral argument. On brief, however, he argued that the
JDR court did not enter an order and that the record of proceedings, which memorialized the
denial of the protective order, was superfluous because the preliminary protective order expired
automatically on the date of the hearing. Thus, he argued that there was nothing for Wilcoxson
to appeal. We note, however, that Code § 16.1-296 permits an appeal from “any final order or
judgment” of the JDR court. (Emphasis added.) The JDR court’s denial of the protective order
was a final judgment memorialized by a record of proceedings.
                                                -3-
Commonwealth, 66 Va. App. 728, 740 (2016) (quoting Daniels v. Truck & Equip. Corp., 205
Va. 579, 585 (1964)).

       But a protective order is not, strictly speaking, a final order that leaves nothing to be done

in the cause. The protective order is an ongoing concern that remains under the jurisdiction of

the court and, may, upon a motion and after a hearing, be extended, modified, or dissolved at any

time. Code § 16.1-279.1(B), (G).

       The General Assembly, however, is free to depart from the general rule “and to permit

appeals from orders that are not ‘final’ under the definition above.” Blevins v. Prince William

Cty. Dept. of Soc. Servs., 61 Va. App. 94, 98 (2012); see, e.g., Code § 16.1-278.2(D) (“A

dispositional order entered pursuant to this section is a final order from which an appeal may be

taken in accordance with § 16.1-296.”). Thus, by including the protective order language, the

General Assembly has departed from the general rule, expanded the scope of the statute, and

permitted appeals from the issuance of a protective order that would not otherwise be appealable

under Code § 16.1-296. Thus, the statute does not prohibit an appeal from the denial of a

protective order, which otherwise fits within the general rule in Code § 16.1-296(A).

       Furthermore, while we look at the words of the statute to determine legislative intent, we

will not interpret a statute in a way that leads to unreasonable or absurd results. Colbert v.

Commonwealth, 47 Va. App. 390, 395 (2006). “The phrase ‘absurd result’ has a specific

meaning in our jurisprudence. It ‘describe[s] situations in which the law would be internally

inconsistent or otherwise incapable of operation.’” Chaffins, 293 Va. at 570 (alteration in

original) (quoting Boynton v. Kilgore, 271 Va. 220, 227 n.9 (2006)).

       Jacobs’ interpretation of the statute would create an absurd situation where only the

alleged wrongdoer could appeal if the protective order was issued, but the purported victim of

domestic violence could not appeal if the protective order was denied. The purported victim

                                                -4-
would be left with no remedy but to wait for a new act of domestic violence. Aside from

conflicting with principles of fairness, this construction contradicts the obvious purpose of the

protective order statutes—to protect victims of domestic violence. Smith, 66 Va. App. at 390

(“[L]egislative words derive vitality from the obvious purposes for which the statutes are

enacted.” (quoting Rountree Corp. v. Richmond, 188 Va. 701, 712 (1949))).

       Because we determine that the protective order language in Code § 16.1-296(A) is

expansive language rather than limiting language, we hold that the decision of the JDR court

denying the protective order was a final order for purposes of appeal under Code § 16.1-296.

Consequently, the circuit court did not err in issuing the protective order and denying Jacobs’

motion to vacate.

                                         III. CONCLUSION

       For the foregoing reasons, we affirm the decision of the circuit court.

                                                                                          Affirmed.




                                                -5-